Case 4:19-cr-00079-BMM Document 35 Filed 06/23/20 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA GREAT FALLS DIVISION

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

Vv.
Case Number: CR 19-79-GF-BMM-1
SHAWN ANDREW ANDERSEN USM Number: 17855-046

Thane P. Johnson
Defendant’s Attorney

 

THE DEFENDANT:

 

[x] | pleaded guilty to count(s) 7, 8, 9, 10 and 12 of the Indictment

 

Oo pleaded nolo contendere to count(s) which was
accepted by the court

 

oO was found guilty on count(s) after a plea of not

 

 

 

 

 

 

guilty
The defendant is adjudicated guilty of these offenses:

Title & Section / Nature of Offense Offense Ended Count
18 U.S.C, § 2252A(b)(1) Attempted Distribution and Receipt Of Child Pornography 09/25/2018 7

18 U.S.C. § 2252A(b)(1) Attempted Distribution and Receipt Of Child Pornography) 01/30/2019 8

18 U.S.C, § 2252A(b)(1) Attempted Distribution and Receipt Of Child Pornography 03/05/2019 9

18 U.S.C, § 2252A(b)(1) Attempted Distribution and Receipt Of Child Pornography 04/01/2019 10

18 U.S.C. §§ 922(g)(6), 924(a)(2) Prohibited Person In Possession Of A Firearm 05/16/2019 12

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

LJ] The defendant has been found not guilty on count(s)
] Count(s) 1, 2,3, 4,5, 6 and 11 CJ is are dismissed on the motion of the United States

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

June 22, 2020

Of Imposition of Judgmer

ou

Brian Morris, Chief Judge

United States District Court
Name and Title of Judge

Dune. 23,2020

Date

   
 

Sidndefire of Judge
Case 4:19-cr-00079-BMM Document 35 Filed 06/23/20 Page 2 of 7
AO 245B (Rev. 11/19) Judgment in a Criminal Case Judgment -- Page 2 of 7

DEFENDANT: SHAWN ANDREW ANDERSEN
CASE NUMBER: CR 19-79-GF-BMM-1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

60 months. This term consists of 60 months on Counts 7, 8, 9, 10 and 12, with all terms to run concurrently.

J The court makes the following recommendations to the Bureau of Prisons:

(1) Defendant shall receive sexual offender programming.
(2) Defendant shall be placed at the Bureau of Prisons’ facility at Englewood, CO.

(] The defendant is remanded to the custody of the United States Marshal.

[.] The defendant shall surrender to the United States Marshal for this district:
LJ at O am. O pm. on
(1 asnotified by the United States Marshal.
(1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

(1) before 2 p.m. on
C1 asnotified by the United States Marshal.
CL asnotified by the Probation or Pretrial Services Office.

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment.

 

UNITED STATES MARSHAL

By:
DEPUTY UNITED STATES MARSHAL

 
Case 4:19-cr-00079-BMM Document 35 Filed 06/23/20 Page 3 of 7
AO 245B (Rev. 11/19) Judgment in a Criminal Case Judgment -- Page 3 of 7

DEFENDANT: SHAWN ANDREW ANDERSEN
CASE NUMBER: CR 19-79-GF-BMM-1

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of : 10 years. This term consists of 10
years on Counts 7, 8, 9, and 10, and 3 years on Count 12, all terms to run concurrently.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

(_ ‘The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)

4. [] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
of restitution. (check if applicable)

bq You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

Sq You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. (] You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.
Case 4:19-cr-00079-BMM Document 35 Filed 06/23/20 Page 4 of 7
AO 245B (Rev. 11/19) Judgment in a Criminal Case Judgment -- Page 4 of 7
DEFENDANT: SHAWN ANDREW ANDERSEN

CASE NUMBER: CR 19-79-GF-BMM-1

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these

conditions is available at https://www.mtp.uscourts.gov/post-conviction-supervision.

Defendant’s Signature Date

 

 
Case 4:19-cr-00079-BMM Document 35 Filed 06/23/20 Page 5 of 7
AO 245B (Rev. 11/19) Judgment in a Criminal Case Judgment -- Page 5 of 7
DEFENDANT: SHAWN ANDREW ANDERSEN

CASE NUMBER: CR 19-79-GF-BMM-1

SPECIAL CONDITIONS OF SUPERVISION

You must not possess camera phones or electronic devices that could be used for covert photography
without the prior written approval of the probation office.

You must not access the internet except for reasons approved in advance by the probation office.

You must submit your person and any property, residence, vehicle, papers, or computers (as defined in 18
U.S.C. § 1030(e)(1)) or other electronic communications, data storage devices, or media to which you
have access to a search at a reasonable time and in a reasonable manner, with or without a warrant, by the
probation officer, or by any law enforcement officers upon the express direction of the probation office,
with reasonable suspicion concerning your violation of a condition of supervision or unlawful conduct.
Failure to submit to search may be grounds for revocation. You must warn any other occupants, adults
and minors that the premises may be subject to searches pursuant to this condition. You must allow seizure
of suspected contraband for further examination.

The defendant shall not knowingly possess or use any computer or other device with access to any online
computer service without the prior written approval of the probation office. The defendant shall allow the
probation office to make unannounced examinations of his computer, hardware, and software, which may
include the retrieval and copying of all data from defendant's computer, The defendant shall allow the
probation office to install software to restrict his computer access or to monitor his computer access. The
defendant shall not possess encryption or steganography software. The defendant shall provide records of
all passwords, internet service, and user identifications (both past and present) to the probation office and
immediately report changes. The defendant shall sign releases to allow the probation officer to access
phone, wireless, internet, and utility records.

You must allow the probation office to install, at any reasonable time, on any computer used by you
(except a computer owned by an employer and not located in your residence), any hardware or software
systems to monitor your computer use and to examine the data and software applications and to retrieve
data from such activities.

You must submit to not more than six polygraph examinations per year as directed by the probation officer
to assist in treatment, planning, and case monitoring. You maintain your Fifth Amendment rights during
polygraph examinations and may refuse to answer any incriminating questions. You must pay part or all
of the costs of these examinations as directed by the probation office.

You must enter and successfully complete a sex offender treatment program as approved by the probation
office. You are to remain in that program until released by the probation officer in consultation with the
treatment provider. You must pay part or all of the costs of this treatment as directed by the probation
office.
Case 4:19-cr-00079-BMM Document 35 Filed 06/23/20 Page 6 of 7
AO 245B (Rev. 11/19) Judgment in a Criminal Case Judgment -- Page 6 of 7

DEFENDANT: SHAWN ANDREW ANDERSEN
CASE NUMBER: CR 19-79-GF-BMM-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

 

 

 

 

 

 

 

 

 

 

Assessment JVTA AVAA Fine Restitution
Assessment** Assessment*
TOTALS $500.00 WAIVED WAIVED WAIVED N/A
Cc The determination of restitution is deferred until An Amended Judgment in a Criminal Case
Oo (A0245C) will be entered after such determination.

The defendant must make restitution (including community restitution) to the following payees in the
amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
§ 3664(i), all nonfederal victims must be paid before the United States is paid.

Restitution amount ordered pursuant to plea agreement $

OO

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[1 _ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

[] _ the interest requirement is waived for the CL] fine [] _ restitution

[] _ the interest requirement for the C] fine []__ restitution is modified as follows:

*Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

 
Case 4:19-cr-00079-BMM Document 35 Filed 06/23/20 Page 7 of 7
AO 245B (Rev. 11/19) Judgment in a Criminal Case Judgment -- Page 7 of 7

DEFENDANT: SHAWN ANDREW ANDERSEN
CASE NUMBER: CR 19-79-GF-BMM-1

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A [| Lump sum payments of $ due immediately, balance due
C] not later than , Or
(in accordance with Oo CG, L} OD, LC] &E,or CF below; or
B (Payment to begin immediately (may be combined with []~ C, tC] OD,or CSF below); or
C (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.z., 30 or 60 days) after the date of this judgment;
or
D [(] Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from

imprisonment to a term of supervision; or

E [Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release
from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
time; or

F & Special instructions regarding the payment of criminal monetary penalties:

Special assessment shall be immediately due and payable, While incarcerated, criminal monetary penalty
payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be
through the Bureau of Prisons’ Inmate Financial Responsibility Program. Criminal monetary payments shall be
made to the Clerk, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite
110, Great Falls, MT 59404.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

O Joint and Several
See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
Several Amount, and corresponding payee, if appropriate.

L] Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
loss that gave rise to defendant's restitution obligation.

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):
The defendant shall forfeit the defendant’s interest in the following property to the United States:

OOd

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA Assessment, (9) penalties, and (10) costs, including cost of prosecution and court
costs.
